Citation Nr: 1009654	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-20 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left quadriceps 
strain (claimed as left leg injury).

2.  Entitlement to service connection for disability 
manifested by tension headaches.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to service connection for disability 
manifested by neck pain.

6.  Entitlement to service connection for disability 
manifested by midback pain.

7.  Entitlement to service connection for disability 
manifested by low back pain.

8.  Eligibility for nonservice connected disability pension 
benefits.



ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from September 22, 1992 
to November 25, 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

The issues of entitlement to service connection for a left 
leg injury, disability manifested by tension headaches, 
bilateral knee disorder, and disability manifested by neck, 
midback and low back pain are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is not permanently and totally disabled from a 
nonservice-connected disability; he is currently employed.  


CONCLUSION OF LAW

The criteria for basic eligibility for nonservice-connected 
disability pension benefits have not been met.  38 U.S.C.A. 
§§ 101, 1502, 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.3, 3.6 
(2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2009).  The Veteran 
was notified of the general requirements pertaining to basic 
eligibility for nonservice-connected disability pension 
benefits in April 2007.

The Board has considered whether it has a duty to assist with 
further development of the claim in this instance.  See 38 
U.S.C.A. §§, 5103, 5103A, , 5107, 38 C.F.R. §§ 3.102, 3.159.  
The facts are already established by the evidence now of 
record and are not in dispute.  Collecting additional 
evidence would not be productive or helpful to the 
appellant's appeal.  Because the law as mandated by statute, 
and not further development of evidence, is dispositive of 
this appeal, further assistance is unnecessary.  Mason v. 
Principi, 16 Vet. App. 129 (2002).

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that the VCAA has no effect on an appeal where the law 
is dispositive of the matter.  See Manning v. Principi, 16 
Vet. App. 534 (2002).  Under 38 U.S.C.A. § 5103(a), VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  Similarly, under 38 U.S.C.A. § 
5103A, VA is not required to assist a claimant in developing 
evidence to substantiate a claim where there is no reasonable 
possibility that such aid could substantiate the claim 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  See VAOPGCPREC 5-04, 69 Fed. Reg. 59989 
(2004).  

II.  Pension Benefits

The Veteran is claiming eligibility for nonservice-connected 
disability pension benefits.
The law authorizes the payment of a nonservice-connected 
disability pension to a wartime Veteran who has the requisite 
service and who is permanently and totally disabled.  Basic 
entitlement exists if a Veteran: 

(1) served in the active military, naval or air service for 
ninety (90) days or more during a period of war;

(2) is permanently and totally disabled from nonservice- 
connected disability not due to his/her own willful  
misconduct; and

(3) meets the net worth requirements under 38 C.F.R. § 3.274, 
and does not have an annual income in excess of the 
applicable maximum annual pension rate specified in 38 C.F.R.  
§§ 3.3, 3.23.  

38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. § 3.3(a)(3)  
(2009). 

The Veteran's claim for eligibility for nonservice connected 
disability pension must be denied because the evidence of 
record reveals he is currently employed and therefore he is 
not permanently and totally disabled from a nonservice-
connected disability as is required under the applicable 
regulation.  Id.  

In his formal application for compensation submitted in April 
2007 the Veteran indicated that he was employed at that time 
-- performing office work primarily and earning approximately 
$20,000 per annum.  Also during a telephone conference with 
the RO in April 2007, the Veteran stated that he was 
currently working. 

The Board emphasizes that it is not free to disregard 
governing laws and regulations that provide those threshold 
criteria bestowing basic eligibility to VA pension.  As the 
evidence shows the Veteran is working and is therefore not 
permanently and totally disabled in accordance with the 
applicable regulations, he is not eligible for VA nonservice 
connected pension benefits.

Where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Therefore, a denial of the claim presented 
is mandated on that basis.

Inasmuch as the Veteran does not meet the threshold 
requirements for eligibility for VA pension benefits, his 
claim for eligibility for nonservice-connected disability 
pension benefits lacks legal merit and his claim must be 
denied.  Id.


ORDER

Eligibility for nonservice-connected disability pension 
benefits is denied.


REMAND

The Veteran contends that he is entitled to service 
connection for a left leg injury, disability manifested by 
tension headaches, a bilateral knee disorder, and disability 
manifested by neck, midback and low back pain as these 
disorders are a result of a basic training accident that 
occurred on the confidence course when another trainee fell 
off an obstacle onto the Veteran's neck and back.

There are no treatment records for any of the claimed 
disorders during his brief period of service.  Of record is 
the Veteran's enlistment medical examination which shows he 
had asymptomatic mild dorsal scoliosis, NCD [not considered 
disabling].  Also of record is a November 1992 medical 
evaluation.  At the time of the evaluation the Veteran 
reported that he was seen at the dispensary on his twenty-
first day of training with complaints of leg pain for three 
days since starting the confidence course.  One week later he 
was seen in the emergency room complaining of continued leg 
pain and headache.  His headache was felt to be a tension 
headache.  On physical examination the examiner concluded 
with a diagnosis of patellofemoral arthralgia, symptomatic 
with training.  

The evidence of record reflects that VA Medical Center has 
indicated that the Veteran has failed to attend a scheduled 
VA general medical examination pertaining to his service 
connection claims and has not provided any explanation for 
failing to appear.  In the August 2007 rating decision and 
April 2008 statement of the case (SOC), the Veteran's failure 
to appear for the examination was not mentioned.  There was 
no discussion of the ramifications for failing to appear for 
the examination, and in his notice of disagreement, the 
Veteran inquired as to how his claims can be denied without a 
physical examination.  Ordinarily, the consequence of the 
Veteran's failure without good cause to report for the VA 
examination in conjunction with an original claim for service 
connection is that the claim will be rated based on the 
evidence of record.  See 38 C.F.R. § 3.655(b).  In this case, 
however, it does not appear that the Veteran realized an 
examination had been scheduled and the RO failed to discuss 
the Veteran's failure to appear for the examination when 
denying his claim.  Therefore on remand the Board request 
that pertinent VA examinations be scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate 
VA examination(s) to determine the nature 
and etiology of his claimed left leg 
injury, bilateral knee disorder, and 
disability manifested by neck, midback and 
low back pain.  The claims folder and a 
copy of this Remand must be made available 
to the examiner in conjunction with the 
examination(s).  All  indicated testing, 
including X-rays, should be conducted.  
All pertinent pathology should be noted in 
the examination report.  

For all of the claimed disorders, the 
examiner should express an opinion as to 
whether it is at least as likely as not, 
i.e., a 50 percent probability or greater, 
that any such disorder had its clinical 
onset in service or increased in severity 
during active service.  Each knee (i.e., 
left and right) should be specifically 
addressed.  

The examiner is specifically asked to 
determine whether the Veteran's diagnosed 
patellofemoral arthralgia pre-existed the 
Veteran's period of service.  

A complete rationale should be given for 
all opinions reached.  

2.  Schedule the Veteran for an 
appropriate VA examination to ascertain 
the nature and etiology of the claimed 
disability manifested by tension 
headaches.  The claims folder should be 
made available to the examiner for review 
in connection with the examination.  All 
appropriate testing should be performed. 

The examiner should provide an opinion as 
to whether the Veteran currently has a 
chronic disability manifested by tension 
headaches.  If so, is it at least as 
likely as not (a  50% or higher degree of 
probability) that any headache disability 
had its clinical onset in service or is 
otherwise related to service.  All 
opinions and conclusions expressed must be 
supported by a complete rationale in a 
report.  

3.  After completion of the above, re-
adjudicate the claims of service 
connection for a left leg injury, 
disability manifested by tension headache, 
a bilateral knee disorder, and disability 
manifested by neck, midback and low back 
pain.  If the decision remains in any way 
adverse to the Veteran, provide a 
supplemental SOC to the Veteran.  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue(s) remaining on appeal.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by 
the RO/AMC; however, the Veteran is advised that failure to 
report for a scheduled examination will result in the claim 
being rated based on the evidence of record.  See 38 C.F.R. § 
3.655 (2009).  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


